



Exhibit 10.1
kohlslogoa04a01a01a01a04.jpg [kohlslogoa04a01a01a01a04.jpg] 




June 14, 2017




Bruce H. Besanko
8788 Flesher Circle
Eden Prairie, MN 55347




OFFER TERMS




Dear Bruce:                    


It is my pleasure to invite you to join the team at Kohl’s Department Stores.


Your Position: You are being offered the position of Chief Financial Officer.
You will report directly to me and will be a “principal officer” of Kohl’s. Your
areas of responsibility will include: financial planning and analysis, investor
relations, financial reporting, accounting operations, tax, treasury,
non-merchandise purchasing, credit and capital investment strategies. The
following executives would initially report directly to you:


•
Senior Vice President - Finance,

•
Senior Vice President - Credit, and

•
Senior Vice President - Purchasing.



Your Start Date: Your first day of employment with Kohl’s will be mutually
determined.


Employment Agreement: On or before your start date, you and Kohl’s will enter
into a three-year evergreen Employment Agreement. Except as stated otherwise in
this letter, the terms and conditions of that agreement will be substantially
the same as those of the recently filed Employment Agreement of our Chief
Operating Officer.
Your Salary: Your annualized salary will be $900,000. You will be paid
semi-monthly, on the 15th and 30th of each month. Your job performance and base
compensation will next be reviewed in Spring of 2018 with any change in your
compensation effective April 1, 2018.


Signing Incentive: In addition to your salary, we are offering you a signing
incentive of $250,000. This incentive payment will be made within ten (10) days
of your start date, and is intended to fully or partially offset any obligations
you may incur as a result of your resignation from your current employment and
relocation expenses that are not covered by the Kohl’s Relocation Policy.


Equity Awards:


1.
Recruitment Awards:



(a)
Restricted Shares. You will receive a recruitment award of Kohl’s restricted
stock valued at $4,000,000. In accordance with Kohl’s Equity Compensation Award
Guidelines, the grant date for this award will be the last NYSE trading day on
or before the 15th of the month following the month of your start date at
Kohl’s. The number of restricted shares awarded will be based on






--------------------------------------------------------------------------------





the closing share price on the grant date. Your restricted shares will vest in
three installments - 40% on each of the first and second anniversaries of the
grant date and 20% on the third anniversary of the grant date, all contingent on
your continued employment by Kohl’s on each vesting date.


(b)
2017/2019 LTIP Award. You will receive a 2017/2019 LTIP Award valued at
$1,750,000. This award will consist of 60% Performance Share Units (PSUs) and
40% Restricted Shares. The number of PSUs and Restricted Shares awarded will be
based on the closing share price on the grant date. The Restricted Shares will
vest in four equal annual installments. The PSUs cliff-vest following fiscal
year 2019. The actual value of the PSUs is dependent upon Kohl’s performance in
2017, 2018 and 2019, and can be worth 0 to 200% of the grant date value. The
value of the PSUs will also be modified by up to 25% (plus or minus) based upon
Kohl’s “Total Shareholder Return” over that 3 year period. In accordance with
Kohl’s Equity Compensation Award Guidelines, the grant date for this award will
be the last NYSE trading day on or before the 15th of the month following the
month of your start date at Kohl’s. Further detail on Kohl’s LTIP is provided in
our proxy materials for our 2016 Annual Meeting of Shareholders.



2.
Annual Awards: You will be eligible to participate in Kohl’s annual equity award
process in the Spring of 2018.

Team Performance Bonus: An important part of Kohl’s overall executive
compensation program is our Annual Incentive Plan. This plan provides for annual
incentive payments to key officers upon the achievement of specific annual
corporate objectives. As Chief Financial Officer, you will be eligible to
participate in Kohl's Annual Incentive Plan, which will provide an opportunity
for an annual cash incentive payment equal to 0% to 200% of your base salary,
with the actual amount based upon Kohl’s annual performance relative to specific
objectives that are established by Kohl’s Board of Directors’ Compensation
Committee at the beginning of each year. You will be eligible for a non-prorated
Annual Incentive Plan award based upon our 2017 performance. This award will be
paid in March, 2018, and for this first year only, Kohl’s guarantees that the
minimum amount of your Annual Incentive Plan award will not be less than
$720,000 (80% of your starting base salary). Award amounts in subsequent years
are contingent on Kohl’s performance and cannot be guaranteed.


Relocation: This offer is being made with the understanding and expectation that
you and your spouse will relocate to the greater Milwaukee area within one year
from commencement of your employment with Kohl’s.


The Kohl’s Relocation Policy provides assistance with expenses for house or
apartment hunting, temporary residency, meals, final move related travel, and
the movement of your household goods. A copy of the Relocation Policy has been
provided to you, and Kohl’s relocation representatives are standing by to assist
you with this process. Notwithstanding any limitation in the Relocation Policy
with respect to the reimbursable amount of the loss on sale of your principle
residence, we have agreed that this amount may be up to $400,000.


For up to 180 days from the beginning of your employment until the time of your
relocation to the Milwaukee area, Kohl’s will provide temporary housing.


Your Benefits: Kohl’s Department Stores offers a competitive benefit package.
These benefits are designed to promote health, assist in your financial future
and manage the demands of work and your personal life.


Benefits Basics:  Immediately upon your date of hire you may enroll in Life
Insurance, Accidental Death & Dismemberment Plan and Flexible Spending Accounts
for medical or dependent care expenses.







--------------------------------------------------------------------------------





You will be eligible for Medical, Dental, and Vision coverage on the first day
of the month following 60 days of employment. For the period between your start
date and your eligibility date, Kohl’s will provide you with full monthly COBRA
assistance minus the applicable Kohl’s monthly premium.


You will automatically be eligible for Kohl’s Medical Leave and enrolled in the
long-term disability plan at no cost to you.


Executive Medical Supplement Program: In addition to Kohl’s standard medical
plans, you will be eligible for the Kohl’s Executive Medical Supplement Program.
The Executive Medical Supplement Program provides up to an additional $50,000
annually to reimburse out of pocket expenses for customary medical and dental
services as well as co-payments and deductibles. Eligible expenses must be
authorized by your physician and be medically necessary for the treatment of
illness or injury.


Kohl's Department Stores 401 (k) Savings Plan:  Immediately upon your date of
hire you can begin contributions to the 401(k) savings plan. Our plan will also
accept a rollover from your prior employer’s plan. After one year of service you
will be eligible to receive a 100% match on your personal savings up to 5% of
each paycheck, subject to regulatory limits pertaining to highly compensated
employees.


Non-Qualified Deferred Compensation Plan: This Plan provides an avenue to save
pre-tax dollars in a tax-deferred investment program for your personal financial
goals. Each year, you may elect to contribute all or a portion of money from
your compensation into the Plan and enjoy tax deferral on your contributions and
their investment earnings until they are paid to you as you elect to receive
them. Eligibility is based on plan requirements and IRS guidelines.


Vacation Benefits: 5 weeks per year.


Company Car: As Chief Financial Officer, you will receive a company car of your
choosing.


Financial Planning and Tax Advising: Kohl’s will reimburse you for financial
advisory services up to $3,500 annually, and tax advisory services with no fixed
limit.


Employee Discount: You will receive a 15% discount on merchandise you purchase
from Kohl’s as gifts, or for yourself and your eligible dependents.


Miscellaneous:


Reimbursement of Certain Payments Upon Termination of Employment: If you
voluntarily end your employment with Kohl’s or are terminated for cause within
the first twenty-four (24) months from the effective date of your relocation,
you will be required to repay a prorated portion of any signing incentives and
any payments made by Kohl’s for your relocation expenses. The amount of such
repayment shall be calculated by multiplying: (i) the total amount of such
incentives and payments and (ii) a fraction, the numerator of which is the
difference between 24 and the number of completed months of your employment with
Kohl’s, and the denominator of which is 24.


For example, assuming you voluntarily end your employment with Kohl’s after 18
months and further assuming that at such time you have received signing
incentives and payments for your relocation expenses totaling $400,000, you
would be required to repay $100,000. This amount would be calculated as follows:


$400,000 x 6/24 = $100,000.00


Kohl’s may deduct this amount from any final compensation owed to you.





--------------------------------------------------------------------------------









Proprietary or Confidential Information: As we advise all future employees,
Kohl’s has no interest in obtaining any proprietary or confidential information
from your current or former employer(s). You should not bring any forms of such
information with you to Kohl’s and Kohl’s will not accept such information from
you for its use. If you have any questions with respect to what may constitute
“trade secrets” or otherwise confidential information, I would urge you to
contact your employer’s legal department for clarification.


This covers the key aspects of our employment offer to you. Please note that
this letter serves as a non-binding confirmation of an employment offer and it
is neither intended nor implied as a contract of employment. The terms of this
offer, and your acceptance, shall not be binding upon either party until the
above-referenced Employment Agreement is signed by you and authorized Kohl’s
representatives.


Bruce, it is my pleasure to welcome you to Kohl's. We look forward to working
with you in supporting the success and growth of our company.


Sincerely,


/s/ Kevin Mansell


Kevin Mansell
Chairman, President &
Chief Executive Officer




Accepted and Agreed to this 22nd day of June, 2017.






By:     /s/ Bruce H. Besanko        
Bruce H. Besanko







